Title: From Thomas Jefferson to Joseph Carrington Cabell, 7 February 1826
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 7. 26.
I recieved yesterday your kind letter of the 2d and am truly sensible of the interest you are so good as to take in my affairs. I had hoped the length and character of my services might have prevented the fear in the legislature of the indulgence asked being quoted as a precedent in future cases. but I find no fault with their strict adherence to a rule generally useful, altho’ relaxable in some cases under their discretion, of which they are the proper judges. if it can be yielded in my case I can save the house of Monticello and a farm adjoining to end my days in and bury my bones. if not, I must sell house and all here, and carry my family to Bedford, where I have not even a log hut to put my head into. in any case I wish nothing from the treasury. the pecuniary compensations I have recieved for my service from time to time, have been fully to my own satisfaction.I have been very much mortified by the publication in the Enquirer of the 4th of two letters from some person, called an American citizen, who seems to have visited mr Madison and myself, and has undertaken to state private conversations with us. in one of these he makes me declare that I had intentionally proceeded in a course of dupery of our legislature teazing them, as he makes me say for 6. or 7. sessions for  successive aids to the University, and asking a part only at a time, & intentionally concealing the ultimate cost, and gives an inexact statement of a story of Obrian. now our annual Reports will shew  that we constantly gave full & candid accounts of the money expended, and statements of what might still be wanting, founded on the Proctor’s estimates. no man ever heard me speak of the grants of the legislature but with acknolegements of their liberality, which I have always declared had gone far beyond what I could have expected in the beginning. yet the letterwriter has given to my expressions an aspect disrespectful of the legislature, and calculated to give them offence, which I do absolutely disavow. the writer is called an American citizen. it is evident, if he be so, that he is an adopted one only, who after calling on us in his travels thro’ the country as a stranger, may have obtained naturalisation and settled in Philadelphia, where he is enjoying the society of the Bonapartes Etc. the familiar style of his letter to his friend in England, and the communication of it to the Literary gazette there indicate sufficiently his foreign birth and connections. I cannot express to you the pain which this unfaithful version & betrayment of private conversation has given me. I feel what it will add to the disfavor I had incurred with a large portion of the legislature by my strenuous labors for the establishment of the University to which they were opposed, insomuch as to let it  overweigh whatever of satisfaction former services had given them. (I have been long sensible that while I was endeavoring to render to our country the greatest of all services, that of regenerating the public education, and placing our rising generation on the level of our sister states (which they have proudly held heretofore) I was discharging the odious function of a physician pouring medecine down the throat of a patient insensible of needing it. I am so sure of the future approbation of posterity and of the inestimable effect we shall have produced in the elevation of our country, by what we have done, as that I cannot repent of the part I have borne in cooperation with my colleagues. I disclaim the honors with which this writer (among the other errors he has interlarded with the truths of his letters) has ascribed to me, of having made liberal donations of timber and stone from my own estate, and of having paid all the contracts for materials myself, and I restore them to their true source, the liberal legislators of our country. my pain at these false praises & representations should merit with them an acquittal of any supposed approbation of them by myself. ever and affectionately yoursTh: Jefferson